859 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Bond OUTLAW, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-5335.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1988.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and RICHARD B. McQUADE, District Judge.*

ORDER

2
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner, incarcerated at Federal Correctional Institution, Ashland, Kentucky, brought this action under 28 U.S.C. Sec. 2241 challenging the constitutionality of a 1967 military court conviction for premeditated murder, assault with intent to commit murder and dereliction of duty.  The case was referred to a magistrate who recommended the petition be denied.  The district court adopted this recommendation, over petitioner's objections, and this appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


4
Our examination of the record leads us to conclude the issues advanced in the instant petition were fully and fairly dealt with by military tribunals having jurisdiction over the matter.  Under Burns v. Wilson, 346 U.S. 137, 142 (1953) (plurality opinion), further review is foreclosed.


5
Accordingly, the district court's judgment filed January 29, 1988, is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard B. McQuade, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation